Citation Nr: 0116494	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-05 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of torn cartilage in the left 
knee.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
December 1978 to March 1979.

In July 1979 the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, granted the 
veteran service connection for residuals of torn cartilage of 
the left knee and assigned a non-compensable evaluation.  The 
veteran was notified of that decision and his appellate 
rights; he did not appeal.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the RO, which 
granted the veteran's claim of entitlement to a compensable 
evaluation for service-connected residuals of torn cartilage 
of the left knee, assigning a 10 percent disability rating. 

The Board notes that the veteran presented for a 
videoconference hearing before the undersigned Member of the 
Board; a transcript of the hearing is of record.  


REMAND

The veteran contends that his service-connected residuals of 
torn cartilage of the left knee warrants an evaluation in 
excess of the currently assigned 10 percent disability 
rating.  More specifically, the veteran claims that his 
service-connected disability is manifested by pain, swelling, 
stiffness, and locking.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.  

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096; see also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See 38 C.F.R. §§ 4.1, 4.2 (2000); see also 
Francisco v. Brown, 7 Vet. App. 55 (1994).  In the present 
case, the veteran indicated during his videoconference 
hearing that he had been hospitalized in April 2001 at the 
local VA Medical Center for treatment of his service-
connected disability.  Unfortunately, records of that 
admission are not currently of record.  

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, the Board finds that this matter should be 
REMANDED for further development to determine the current 
severity of the veteran's service-connected left knee 
disability.  

Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected left 
knee disability, including, but not 
limited to, all records related to the 
veteran's April 2001 hospitalization at 
the VA Medical Center in Philadelphia.  
After securing any necessary release, the 
RO should obtain those records that have 
not previously been associated with the 
veteran's VA claims folder.  The RO 
should notify the veteran if identified 
records are unavailable.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that it is adequate for evaluating the 
disability of the veteran's left knee.  
After any indicated corrective action has 
been completed, the RO should again review 
the record and readjudicate the veteran's 
claim.  

4.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.    

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2000).




